     Case 3:19-cv-02467-LAB-MDD Document 18 Filed 06/04/20 PageID.96 Page 1 of 1



1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                            SOUTHERN DISTRICT OF CALIFORNIA
9
10   KRC ROCK, INC.,                                     Case No.: 3:19-cv-02467-LAB-MDD
11                                      Plaintiff,
                                                         ORDER GRANTING JOINT
12                         vs.                           MOTION TO DISMISS WITH
     FORD MOTOR COMPANY; and DOES                        PREJUDICE
13
     1 through 10, Inclusive,
14                                                       [ECF No. 17]
                                      Defendants.
15
16
17
18         The parties’ joint motion to dismiss the action is GRANTED.
19         IT IS HEREBY ORDERED that each of Plaintiff KRC Rock, Inc.’s claims against
20   Defendants Ford Motor Company and Does 1 through 10 is DISMISSED with prejudice.
21   Each party shall bear its own attorney fees and costs.
22
23         IT IS SO ORDERED.
24
25   Dated: June 4, 2020
26                                               Hon. Larry Alan Burns
                                                 Chief United States District Judge
27
28
                                                     1
                                                                            3:19-cv-02467-LAB-MDD
